         Case 1:18-cr-00032-DLF Document 225 Filed 10/31/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
                v.
                                                         1:18-cr-00032-2-DLF
 CONCORD MANAGEMENT AND
 CONSULTING LLC

        Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S MOTION TO
DISCLOSE ALL EX PARTE COMMUNICATIONS BETWEEN THE COURT AND THE
GOVERNMENT INCLUDING THE TRANSCRIPT OF SEALED EX PARTE HEARING
OF OCTOBER 29, 2019, REGARDING THE GOVERNMENT’S INTENTION TO SEEK
                      A SUPERSEDING INDICTMENT

       Defendant Concord Management and Consulting LLC (“Concord” or “Defendant”),

through counsel, submits this Motion to Disclose Ex Parte Communications Regarding the

Government’s Intention to Seek a Superseding Indictment. In support, Concord states as follows:

       On the afternoon of October 30, 2019, the government informed undersigned counsel that

it intends to seek a superseding indictment. In this communication the government referred to

having notified the Court of its intention. Since undersigned counsel was not aware of any such

notification, he inquired of the government when and how this communication was made. The

government responded that it notified the Court of its intention on Friday, October 25, 2019, and

that because the filing referenced the grand jury, the filing was made ex parte and under seal. In

response to undersigned counsel’s request the government has provided two pleadings it filed ex

parte and under seal regarding this issue. These pleading make it clear that the Court engaged in

substantive communications without presence of counsel for Concord about details regarding the




                                                1
          Case 1:18-cr-00032-DLF Document 225 Filed 10/31/19 Page 2 of 5



proposed superseding indictment and the effect the superseding indictment could have on the

current schedule and pending motions.

        The seed was planted for the government’s action by the Court over six weeks ago during

a hearing where the Court expressed disagreement with the government about whether the

indictment pled a theory of liability based on the restrictions on foreign nationals’ election

expenditures. And at that time the government stated in open court that it would not supersede the

indictment. See Sept. 16, 2019 Hrg. Tr. at 15:12-16 (“THE COURT: And what if I do disagree?

Is that the end of the matter? Does the government seek to supersede? MR. KRAVIS: Well, I

mean, I’m not sure exactly what we could supersede with, because I think the language here is

perfectly clear.”).1

        The government’s delay of six weeks in notifying Concord of its intent to supersede has

caused actual harm. Specifically, during that time Concord expended significant resources to fully

brief a Motion for Disclosure of Grand Jury Instructions (ECF 217); a Renewed Motion to Dismiss

Count One of the Indictment (ECF 210); and a Motion to Strike Surplusage (ECF 208) that now

could become moot or require additional briefing. To assess its potential options and remedies

Concord is entitled to disclosure of the entirety of the ex parte communications between the

government and the Court relating to the issue of superseding the indictment. There was no legal

basis for these communications to be sealed, and the government knows that in that they have

twice discussed the exact same issue in open court.

        As is perfectly clear, “courts routinely express their disfavor with ex parte proceedings and

permit such proceedings only in the rarest of circumstances.” United States v. Libby, 429 F. Supp.



1
 This was the second time the government stated it would not seek a superseding indictment. See
Mar. 7, 2019 Hrg. Tr. at 9:25-10:2 (“THE COURT: All right. Does the government anticipate
filing a superseding indictment in this case? MR. KRAVIS: No, Your Honor.”).


                                                 2
          Case 1:18-cr-00032-DLF Document 225 Filed 10/31/19 Page 3 of 5



2d 18, 21 (D.D.C. 2006) (citing United States v. Rezaq, 899 F. Supp. 697, 707 (D.D.C. 1995)).

“Ex parte communications between a district court and the prosecution in a criminal case are

greatly discouraged, and should only be permitted in the rarest of circumstances.” Rezaq, 899 F.

Supp. at 707. Indeed, “‘[e]x parte proceedings, particularly in criminal cases, are contrary to the

most basic concepts of American justice and should not be permitted except possibly in the most

extraordinary cases involving national security.’” Id. (quoting United States v. Presser, 828 F.2d

330, 335 (6th Cir. 1987)).

       In furtherance of this fundamental principle, the D.C. Circuit has limited the use of ex parte

proceedings to only three “tightly contained” exceptions—none of which apply here: (1) where a

party seeks to prevent use of materials in litigation; (2) when the government has properly invoked

a privilege, e.g. state secrets; or (3) when a statute expressly provides for such proceedings. See

Abourezk v. Reagan, 785 F.2d 1043, 1061 (D.C. Cir. 1986). Where an ex parte filing by the

government fails to meet any of these three requirements, and where the “government’s need for

confidentiality [does not] outweigh the strong presumption against ex parte submissions,” this

Court may order that the government disclose such filings. See Chekkouri v. Obama, 158 F. Supp.

3d 4, 6 (D.D.C. 2016) (granting defendant’s motion to disclose ex parte submission by the

government).

       While Fed. R. Crim. P. 6(e) provides for secrecy surrounding “a matter occurring before

the grand jury,” the D.C. Circuit has recognized that such secrecy is “not unyielding[.]” In re

Grand Jury Subpoena, Judith Miller, 438 F.3d 1138, 1140 (D.C. Cir. 2006). Such secrecy relates

to “the identities of witnesses or jurors, the substance of testimony as well as actual transcripts, the

strategy or direction of the investigation, the deliberations or questions of jurors, and the like.” In

re Dow Jones & Co., Inc., 142 F.3d 496, 500 (D.C. Cir. 1998) (internal quotation marks omitted).




                                                   3
         Case 1:18-cr-00032-DLF Document 225 Filed 10/31/19 Page 4 of 5



Here, the defect in the original indictment that the government now seeks to correct was litigated

in open court, and the government also discussed in open court why it originally thought it would

not seek to supersede the indictment. As such there was no basis whatsoever for ex parte and

under seal communications between the Court and the government.

       Even the DOJ’s own regulations recognize that there is “a strong presumption against

closing proceedings or portions thereof,” and that DOJ “foresees very few cases in which closure

would be warranted.”      28 C.F.R. § 50.9. Pursuant to that “strong presumption” the DOJ

regulations instruct government attorneys of their “overriding affirmative duty” to oppose closure

whenever possible. Id. That instruction—and the “societal interest in open proceedings” on which

it is based—applies to all aspects of federal criminal proceedings. See also Department of Justice,

Justice Manual § 9-5.150 (2018) (“Only when a closed proceeding is plainly essential to the

interests of justice should a Government attorney seek authorization from the Deputy Attorney

General to move for or consent to closure of a judicial proceeding.”).

       For the reasons set forth above, Defendant Concord Management and Consulting LLC

respectfully requests that the Court disclose all ex parte communications related to the

government’s proposed superseding indictment, including the transcript of the sealed ex parte

hearing of October 29, 2019.

 Dated: October 31, 2019                            Respectfully submitted,

                                                    CONCORD MANAGEMENT AND
                                                    CONSULTING LLC

                                                    By Counsel




                                                4
Case 1:18-cr-00032-DLF Document 225 Filed 10/31/19 Page 5 of 5



                                   /s/Eric A. Dubelier
                                  Eric A. Dubelier
                                  Katherine Seikaly
                                  Reed Smith LLP
                                  1301 K Street, N.W.
                                  Suite 1000 – East Tower
                                  Washington, D.C. 20005
                                  202-414-9200 (phone)
                                  202-414-9299 (fax)
                                  edubelier@reedsmith.com
                                  kseikaly@reedsmith.com




                              5
